Exhibit 10.1

AMENDMENT OF
CHANGE OF CONTROL AGREEMENT
 


WHEREAS, EVEREST REINSURANCE COMPANY (the “Company”), EVEREST REINSURANCE
HOLDINGS, INC. (“Holdings”), EVEREST RE GROUP, LTD. (“Group”), EVEREST GLOBAL
SERVICES, INC. (“Everest Services”) and Joseph V. Taranto (“Taranto”) are
parties to an Amended and Restated Change of Control Agreement effective as of
January 1, 2009 (the “Change of Control Agreement”), which amended and restated
the Change of Control Agreement entered into as of July 15, 1998, and all
amendments thereto.
 
WHEREAS, the Change of Control Agreement is intended to track and exist in
concert with the Employment Agreement entered into between the Company,
Holdings, Group, Everest Services and Taranto and effective as of January 1,
2000 (the “Employment Agreement”), and all amendments thereto.
 
WHEREAS, the Employment Agreement was amended as of September 25, 2009, to
reflect an extension of Taranto’s term of employment under the Employment
Agreement to continue through December 31, 2010, unless sooner terminated in
accordance with the Employment Agreement.
 
WHEREAS, the parties have agreed to a further modification to the Change of
Control Agreement and it is now desirable to amend the Change of Control
Agreement to reflect consistency with the Employment Agreement.
 
WHEREAS, the Company, Holdings, Group and Everest Services have consented to
such amendment.
 
NOW, THEREFORE, the Change of Control Agreement is hereby amended, effective as
of September 25, 2009, by substituting the following for Paragraph F of Section
3 of the Change of Control Agreement:
 
“F.           This Agreement shall terminate on the earliest of: (i) one year
following a Material Change; (ii) termination by Taranto of his employment with
Everest Services under circumstances not following a Material Change; (iii)
Everest Services’ termination of Taranto’s employment for Due Cause; or
(iv) December 31, 2010.  Termination of this Agreement shall not relieve the
Everest Parties of their respective obligations to Taranto under this Agreement
relating to a Material Change which occurs prior to such termination.”
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this amendment to the Change of
Control Agreement as of March 9, 2010.
 


 
 
EVEREST REINSURANCE
 
EVEREST REINSURANCE COMPANY
HOLDINGS, INC.
               
/S/ SANJOY MUKHERJEE
 
/S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
 
Sanjoy Mukherjee
Senior Vice President
 
Senior Vice President
                 
EVEREST RE GROUP, LTD.
 
EVEREST GLOBAL SERVICES, INC.
           
/S/ SANJOY MUKHERJEE
 
/S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
 
Sanjoy Mukherjee
Senior Vice President
 
Senior Vice President
     


 
/S/ JOSEPH V. TARANTO
Joseph V. Taranto
 





 
 
 

--------------------------------------------------------------------------------

 
